DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites “the power distribution module coupled and to both the wired interface and the wireless transceiver module to supply the energy received from the portable device both to the accessory device, via the wired interface, to the wireless transceiver module, wherein the base 
However there is no support in the specs for the claimed limitation. Applicant is encouraged to show in the remarks the paragraph to which support for this amendment can be found. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the power distribution module coupled and to both the wired interface and the wireless transceiver module to supply the energy received from the portable device both to the accessory device, via the wired interface, to the wireless transceiver module, wherein the base station is devoid of a path from the wireless power receiver module to the wired interface that does not pass through the power distribution module.
However it’s unclear how the base station is devoid of a path from the wireless power receiver module to the wired interface that does not pass through the power distribution module when the components claimed (power distribution module etc.) are located with the base station and the power distribution module is coupled to both the wired interface and the wireless power 
For the purpose of examination the claim is read with the limitation of “wherein the base station is devoid of a path from the wireless power receiver module to the wired interface that does not pass through the power distribution module”.
The dependent claims does not provide support and clarity to the claim and are also subjected to the same 112 rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antonopoulos et al. (US 2016/0323435)

Re Claim 1; Antonopoulos discloses a base station (841) comprising: 
a wireless power receiver module (849) to wirelessly receive energy from a portable device (871); (Fig. 3)
a wireless transceiver module (862) adapted operable to establish a wireless data communication with the portable device (871) so as to wirelessly receive/transmit data; (Fig. 3)
a wired interface (832) for wired connection to an accessory device (810); (Fig. 3)
a power distribution module (850, 852) coupled to the wireless power receiver module (862), the power distribution module coupled to both the wired interface and the wireless 
a communication module (850) coupled to the wireless transceiver module (862) and to the wired interface (832), adapted to adapt which in operation adapts data wirelessly received from the portable device (871), via the wireless transceiver module (862), into data suitable to be transmitted in a wired way to the accessory device (871), via the wired interface (832), and vice versa, to adapt data received in a wired way from the accessory device (871), via the wired interface (832), into data suitable to be transmitted wirelessly to the portable device (871), via the wireless transceiver module (862); (par. 0072)
wherein the base station (200) is passive, devoid of any internal power source.  (Par. 0081 Power supply 848 may include at least one battery 847 and/or at least one inductor 849.)

Re Claim 2; Antonopoulos discloses wherein the wired interface (832) comprises a USB or Ethernet or HDMI interface. (par. 0082 a USB 2.0 communications protocol from user device 810 via user device-adapter connector 832)

Re Claim 3; Antonopoulos discloses wherein the communication module (832) is adapted to emulate a USB or Ethernet or HDMI 2LEGAL\47190780\1Preliminary Amendment data connection between the base station (841) and the portable device (100).  (par. 0082 a USB 2.0 communications protocol from user device 810 via user device-adapter connector 832)

Re Claim 4; Antonopoulos discloses wherein the wireless data communication established by the wireless transceiver module (214) operates over a 60 GHz frequency band.  (Par 0082 discloses “EHF” and “EHF” is the acronym “EHF” stands for Extremely High Frequency, and refers to a portion of the electromagnetic (EM) spectrum in the radio frequency (RF) range of 30 GHz to 300 GHz (gigahertz).)

Re Claim 5; Antonopoulos discloses wherein the wireless data communication established by the wireless transceiver module (211) is a high speed data communication having a bit rate higher than 100 Mbit/s, preferably higher than 1 Gbit/s.  (Par 0082 discloses that the wireless transceiver is of an EHF type and EHF communicates at a speed of A high-speed (typically >1 Gbps) Host-cPHY-RX )

Re Claim 7; Antonopoulos discloses a system comprising: 
an accessory device (871), 
wherein the base station (841) comprises: 
a wireless power receiver module (849) to wirelessly receive energy from a portable device (871) (Fig. 3); 
a wireless transceiver module (862) operable to establish a wireless data communication with the portable device (871) so as to wirelessly receive/transmit data; (Fig. 3)
a wired interface (832) for wired connection to an accessory device (811); 
a power distribution module (850, 852) coupled to the wireless power receiver module (862), coupled to the wired interface via a first path (861) to supply the energy received from the 
a communication module (850) coupled to the wireless transceiver module (862) and to the wired interface (832), which in operation adapts data wirelessly received from the portable device, via the wireless transceiver module, into data suitable to be transmitted in a wired 3LEGAL\47190780\1Preliminary Amendmentway via a second path (864), separated from the first path to the accessory device, via the wired interface, and vice versa, to adapt data received in a wired way from the accessory device, via the wired interface, into data suitable to be transmitted wirelessly to the portable device, via the wireless transceiver module; (par. 0072) and 
the base station is passive, devoid of any internal power source, the accessory device (811) has a wired interface (822) adapted to be connected to the wired interface (832) of the base station (841), and to receive the energy from the portable device (871) and to receive/transmit data from/to the portable device (871) via the base station (841).  (Par. 0081, 83 Power supply 848 may include at least one battery 847 and/or at least one inductor 849.)


Re Claim 9; Antonopoulos discloses wherein the accessory device is selected from the group comprising: a scale, a localization device, a keyboard, a printer, a display, a beacon device, a RFID recognition device, and a coded information reader.  (Par 0076, display)

Re Claim 10 and 11; Antonopoulos discloses wherein the scale comprises a load cell wherein the scale comprises a supporting element to support items to be weighed.  (Claim 10 

Re Claim 12; Antonopoulos discloses A system comprising a base station (841) a portable device (871), wherein the portable device (871) has a wireless power transmitter/receiver module (888) to wirelessly transmit energy to the base station (841) and 
a wireless transceiver module (882,884) adapted to establish data communication with the base station (200) so as to receive/transmit data from/to an accessory 4LEGAL\47190780\1Preliminary Amendmentdevice (811) connected to the wired interface (832) of the base station (841)  (Fig. 3) and wherein the base station is a passive unit adapted to operable only when and only as long as, wireless power is received from the portable device. (par 0081; Power supply 848 may include at least one battery 847 and/or at least one inductor 849.  The “or” indicates that the base station could operate without the battery, thus a passive unit) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos  

Re Claim 8; Antonopoulos discloses wherein the accessory device including a battery and also a connection to actively receive power from the docking station.
Antonopoulos does not disclose a passive device, devoid of any internal power source.  
However passive devices were known in the art at the filing of the invention and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have removed the battery disclosed in the device of Antonopoulos motivated by the desire to save weight and cost and still provide power to the device from the connectors. 

Claims 6, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos in view of Cohn et al (US 2018/0098366)

Re Claims 6, 13 and 14; Antonopoulos discloses wherein the portable device (871) 
Antonopoulos does not disclose comprises a proximity sensor adapted to detect the presence of the base station, when in the proximity of the portable device.  
However Cohn discloses wherein the portable device comprises a proximity sensor and a controller adapted to detect the presence of the base station, when in the proximity of the portable device.  (Par [0284])
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have detect the presence of the base station in order to avoid power wastage when power is not needed.  


Re Claim 15; Antonopoulos discloses wherein, if the detected base station is of a power-reception type, the at least one processor (113, 110) is adapted to establish a wireless power-

Re Claim 16; Antonopoulos discloses wherein, after the wireless power-transmission session has been established, the at least one processor is adapted to make the wireless transceiver module of the portable device to establish a wireless data communication session with the wireless transceiver module of the detected base station. (par. 0072)

Re Claim 17; Antonopoulos discloses wherein, after the wireless data communication session has been established, the at least one processor is adapted to periodically check the status of the wireless data communication session. (0034)
  
Re Claim 18; Antonopoulos discloses if the status of the wireless data communication session is inactive, the wireless data 5 LEGAL\47190780\1Preliminary Amendmentcommunication session is deactivated along with the wireless power-transmission session.  (par 0091)

Re Claim 19; Antonopoulos discloses wherein the portable device (871) is devoid of any physical wired interface. (Fig. 3)
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
Re Claim 1; the applicant argues that the Antonopoulos fails to teach the amended limitation. However the examiner respectfully disagree, the amended limitation is subjected to a 112 rejection and it’s unclear. Furthermore it’s also understood that the amendment is not supported by the specs. 
Re Claim 7; the applicant argues that the claim has been amended to recite “a power distribution module coupled to the wireless power receiver module, coupled to the wired interface via a first path to supply the energy received from the portable device to the accessory device, via the wired interface… 
However the examiner respectfully disagree, as shown in the rejection above for claim 7, Antonopoulos discloses the claimed limitation. 
Re Claim 12; Applicant argues that Antonopoulos does not disclose “the base station is a passive unit adapted to operable only when and only as long as wireless power is received from the portable device”
As explained above, the use of the battery is optional which makes the entire system of Antonopoulos a passive device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL KESSIE/
01/18/2022Primary Examiner, Art Unit 2836